EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 3/8/2022. Currently, claims 1-13 and 15-19 are pending. Claim 14 has been cancelled. Claims 12, 13 and 15-19 have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Should any issues remain, applicant is invited to contact the examiner.

The application has been amended as follows:

Drawings
The following changes to the drawings have been approved by the examiner for applicant:
A replacement drawing of Figure 16 will be filed in black and white lines, identical to the format of the remainder of the drawing figures in the instant application.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.




12. (Currently Amended) A method of providing a protective shelter for occupants in a room including:
releasing a latch mechanism located on the protective shelter;
a spring assist mechanism providing a  force against at least one front panel of the protective shelter to move the front panel away from at least one back panel;
wherein at least one roof panel of the protective shelter is formed from at least two joined roof sections and supplies a  force to propel the front panel outward and to extend at least two side walls of the protective shelter via the at least one roof panel being positioned substantially vertically above the at least one front panel and the at least one back panel and movement of the at least one roof panel from a substantially vertical position to a substantially horizontal position; and
expanding the protective shelter  from a closed configuration to an open configuration wherein the at least one roof panel and the at least two side walls are fully extended and the at least one front panel is separated from the at least one back panel; and
arresting movement of the at least one roof panel via at least one dampener affixed to an upper surface of at least one roof panel wherein the dampener controls movement of the at least one roof panel as the at least one roof panel overcomes a 447501672 v1coefficient of friction as the protective shelter is moved from the closed configuration to the open configuration.  

method  of claim 12, wherein at least the two side walls, the at least one back panel, and the at least one front panel are formed from ballistic material.  

16. (Currently Amended) The method  of claim 12, wherein the at least two side walls extend and retract via movement of rollers or ball assemblies affixed to the at least two side walls.  

17. (Currently Amended) The method  of claim 16, wherein the rollers or ball assemblies move in an arcuate manner atop a floor plate.  

18. (Currently Amended) The method  of claim 12, wherein a cabinet is affixed to the at least one back panel.  

19. (Currently Amended) The method  of claim 12, wherein the cabinet includes at least a communications console for allowing occupants of the protective shelter to communicate externally.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions and among species, as set forth in the Office action mailed on 7/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I and II is withdrawn. Further, the species requirement of Species A-E is withdrawn.  Claims 12-13 and 15-19, directed to a nonelected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The Terminal Disclaimer filed on 3/8/2022 has been approved. See Termainal Disclaimer review decision filed on 3/8/2022.

Claims 1-13 and 15-19 are allowed.
Claim 14 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635